Order unanimously reversed, with $20 costs and disbursements to the appellant, and the motion to dismiss the third cause of action granted, with leave to serve an amended complaint within ten days after service of the order, with notice of entry thereof, on payment of said costs. The third cause of action fails to allege facts sufficient to constitute a cause of action either for breach of contract made by appellant for plaintiff’s benefit, or for breach of contract to compensate plaintiff for work, labor and services. Present — Peek, P. J., Dore, Cohn, Callahan and Breitel, JJ.